IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID COSTON,                         §
                                      §      No. 371, 2015
      Defendant-Below,                §
      Appellant,                      §
                                      §      Court Below: Superior Court
      v.                              §      of the State of Delaware
                                      §
STATE OF DELAWARE,                    §      Cr. ID. No. 1407012867
                                      §
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: April 13, 2016
                         Decided:   April 15, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 15th day of April, 2016, having considered this matter on the briefs filed

by the parties, the Court has concluded that the final judgment of the Superior

Court should be affirmed for the reasons stated in its August 25, 2015 transcript

ruling.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice